DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending.
Claims 1-16 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 (and claim 9 upon which it depends) recites “A motor vehicle comprising: […] a seat module […] further comprising at least one goods module having a second carrier element.”  It is unclear whether Applicant is claiming a motor vehicle itself or a system in which the motor vehicle is configured to use multiple carrier elements.  There is no discussion in the specification of the seat module and goods module being present in the vehicle at the same time, nor is there a configuration of the vehicle which would appear to be able to support such a configuration (based on the door opening and discussion of lateral loading).  Further, paragraph 0024 of the specification states “a seat module in a motor vehicle to be replaced with a goods module, or vice versa, in particular, by laterally removing or introducing the seat module into the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi et al. (JP 2017047750) (“Sakaguchi”) (translation attached) in view of Bisror et al. (US 2013/0180790) (“Bisror”).  Sakaguchi teaches a seat module for a motor vehicle (fig. 4: 13), the seat module comprising: a carrier element (fig. 4: 22) having at least one seat row upon which a seat is secured (fig. 3: 21), each seat row having walls defining an opening (fig. 4: 24) which is accessible from outside of the motor vehicle and which extends laterally as a hollow space into the carrier element, the walls being fixed at least partially peripherally to facilitate raising of the seat module via introduction of a lifting element from outside of the motor vehicle into the hollow space for installation of the seat module into the motor vehicle or removal of the seat module from the motor vehicle (as shown in figs. 10 and 11).
Sakaguchi does not teach wherein the seat row has at least 2 seats secured thereon.  However, Bisror teaches a carrier element (fig. 1: 5) for a seat row for a vehicle having at least 2 seats secured thereon (fig. 1: 6).  It would have been obvious to a person having ordinary skill in 
As concerns claim 2, Sakaguchi, as modified, teaches wherein the carrier element comprises a plate which forms the base of the seat module (Sakaguchi, fig. 7: top plate of 22).
As concerns claim 4, Sakaguchi, as modified, teaches wherein the carrier element comprises a profile and/or a tunnel-like member (Sakaguchi, fig. 7: 28) to mechanically connect two regions of the seat module to each other (28 connects the left and right region). 
	As concerns claim 5, Sakaguchi teaches a motor vehicle, comprising: a base region (fig. 11: floor of 3); at least one door (fig. 2: 12) which is moveable to define a door opening (fig. 2: 11); and a seat module (fig. 4: 13), mounted on the base region, that includes a carrier element (fig. 4: 22) having at least one seat row upon which at a seat is secured, each seat row having walls defining an opening (fig. 4: 24) which is accessible from outside of the motor vehicle and which extends laterally as a hollow space into the carrier element, the walls being fixed at least partially peripherally to facilitate raising of the seat module via introduction of a lifting element through the door opening from outside of the motor vehicle and into the hollow space for installation of the seat module into the motor vehicle or removal of the seat module from the motor vehicle (shown in fig. 11).
Sakaguchi does not teach wherein the seat row has at least 2 seats secured thereon.  However, Bisror teaches a carrier element (fig. 1: 5) for a seat row for a vehicle having at least 2 seats secured thereon (fig. 1: 6).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the carrier element of Sakaguchi to include a second seat in order to use the same system for vehicles having 2 seats in a row.
As concerns claim 13, Sakaguchi, as modified, teaches wherein the carrier element comprises a plate which forms the base of the seat module (Sakaguchi, fig. 7: top plate of 22).
As concerns claim 15, Sakaguchi, as modified, teaches wherein the carrier element comprises a profile and/or a tunnel-like member (Sakaguchi, fig. 7: 28) to mechanically connect two regions of the seat module to each other (28 connects the left and right region). 
As concerns claim 11 and 12, Sakaguchi, as modified, teaches a locking mechanism to lock or unlock a seat module into or out of an installation position (Sakaguchi, fig. 5: 29; paragraph 0019).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi, as modified, in view of Alspach et al. (US 5,529,185) (“Alspach”).  Sakaguchi, as modified, does not expressly teach wherein the backrest are foldable.  However, Alspach teaches a seat module with a carrier element for seats having a foldable backrest for ease of transportation (shown in figs. 7 and 56).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the backrests on the seat of Sakaguchi, as modified, to be foldable in order to provide easier transportation or access within the vehicle once installed. 

Claim 16, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi, as modified, in view of Ford (US 3,623,631).  Sakaguchi, as modified, does not teach a second goods carrier element which may be lifted into the vehicle in the same fashion as the seat module.  However, Ford teaches a goods module lifted by a forklift and may be placed in the motor vehicle of Sakaguchi using the same means as taught for the seat module.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to use a forklift to lift in a pallet of other goods in order to provide elements in construction of the vehicle or for transportation. 


Allowable Subject Matter
Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references of Sakaguchi, Alspach and Bisror fail to teach an external portion of the plate forming a base of the seat module which is configured to be folded upward, folded inward, pushed inward, or removed or wherein the carrier element has at least two spaced apart seat rows upon which at least two seats are secured.  Further, there is no teaching, suggestion or motivation to modify the prior art, absent hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/            Primary Examiner, Art Unit 3636